Exhibit 10.1 first amendment to CHANGE OF CONTROL EMPLOYMENT AGREEMENT Amended and Restated as of December 18, 2008 This Amendment to the Amended and Restated Change of Control Employment Agreement (the “ Agreement ”) by and between Cathay General Bancorp, a Delaware corporation (the “ Company ”), Cathay Bank, a California state chartered commercial bank and a wholly owned subsidiary of the Company (the “ Bank ”), and Pin Tai (the “ Executive ”) is hereby made and is effective as of the 3rd day of May, 2017. witnesseth WHEREAS, the Board of Directors of the Company (the “ Board ”) and the Board of Directors of the Bank (the “ Bank Board ”), previously determined that it is in the best interests of the Bank and the Company and its stockholders to assure that the Company and/or the Bank (as applicable) will have the continued dedication of the Executive, notwithstanding the possibility, threat or occurrence of a Change of Control; and WHEREAS, the Company and the Executive have determined to amend the Agreement to (i) remove the Executive’s ability to unilaterally trigger a deemed termination of employment for “good reason” during the 30-day period immediately following the first anniversary of a Change of Control; and (ii) remove the Company’s obligation to make the Executive whole with respect to the assessment of excise taxes in connection with the payment of any benefit under the Agreement. NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS: 1.
